 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
 2    Including Professional Corporations
   ORI KATZ, Cal. Bar No. 209561
 3 J. BARRETT MARUM, Cal. Bar No. 228628
   MATT KLINGER, Cal. Bar No. 307362
 4 GIANNA SEGRETTI, Cal. Bar        No. 323645
   Four Embarcadero Center, 17th Floor
 5 San Francisco, California 94111-4109
   Telephone: 415.434.9100
 6 Facsimile: 415.434.3947
   Email:        okatz@sheppardmullin.com
 7               bmarum@sheppardmullin.com
                 mklinger@sheppardmullin.com
 8               gsegretti@sheppardmullin.com
 9 Proposed Counsel for Debtors
10
11                          UNITED STATES BANKRUPTCY COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION
14
15 In re                                                Case No. 20-30604
                                                        (Jointly Administered with Case No. 20-
16 PROFESSIONAL FINANCIAL                               30579)
17 INVESTORS,
                  INC., a California
   corporation; PROFESSIONAL                            Chapter 11
18 INVESTORS
                 SECURITY FUND, INC., a
   California corporation,                              The Hon. Hannah L. Blumenstiel
19                        Debtors.                      CERTIFICATE OF SERVICE
20                                                      Related to Docket No. (s) 20, 21, 22, 23,
21                                                      24 and 28

22
23
24       I, Edward A. Calderon, declare:
25
         I am a citizen of the United States and am employed in the County of Kings. I am over
26
       the age of 18 years and not a party to the within-entitled action. My business address is
27
       6201 15th Avenue, Brooklyn, N.Y. 11219.
28

Case: 20-30604    Doc# 30      Filed: 08/03/20     Entered: 08/03/20 14:31:22  Page 1 of
                                                                          CERTIFICATE OF SERVICE
                                            34
 1
 2      On the 31st day of July, 2020, I caused to be served the following document(s):

 3           Emergency Motion for Order Determining Adequate Assurance of Payment for Utility
 4            Services (Docket No. 20);

 5           Debtors’ Emergency Motion for an Order Authorizing Debtor to Honor Prepetition
 6            Obligations to Employees (Docket No. 21);

 7
             Emergency Motion for Order Authorizing Debtors to Maintain Insurance Policies
 8            (Docket No. 22);

 9
             Debtors’ Emergency Motion for an Order Authorizing Debtors to Maintain Their
10            Existing Bank Accounts and Approving Continuation of Their Cash Management
              System (Docket No. 23);
11
12           Emergency Motion for Order Authorizing the Use of Cash Collateral (Docket No. 24);
              and
13
14           Notice of Hearing on Debtors’ Emergency Early Case Administration Motions (Docket
              No. 28).
15
16
             on each party listed below in the following manner:
17
18      [X] by e-mail transmission upon the parties as set forth on Exhibit 1, attached hereto,

19      [X] by Federal Express Priority Overnight delivery upon the parties as set forth on Exhibit 2,
20      attached hereto,
21
        and
22
        [X] by US Priority Mail Express delivery upon the parties as set forth on Exhibit 3, attached
23
        hereto.
24
25
26      On the 31st day of July, 2020, I caused to be served the following document(s):
27
             Emergency Motion for Order Authorizing the Use of Cash Collateral (Docket No. 24);
28            and

Case: 20-30604     Doc# 30    Filed: 08/03/20     Entered: 08/03/20 14:31:22  Page 2 of
                                                                         CERTIFICATE OF SERVICE
                                           34
 1
             Notice of Hearing on Debtors’ Emergency Early Case Administration Motions (Docket
 2
              No. 28).
 3
 4           on each party listed below in the following manner:
 5
         [X] by Federal Express Priority Overnight delivery upon the parties as set forth on Exhibit
 6
        4, attached hereto,
 7
        and
 8
 9      [X] by US Priority Mail Express delivery upon the parties as set forth on Exhibit 5, attached

10      hereto.

11
12
        On the 31st day of July, 2020, I caused to be served the following document(s):
13
             Emergency Motion for Order Authorizing Debtors to Maintain Insurance Policies
14
              (Docket No. 22); and
15
16           Notice of Hearing on Debtors’ Emergency Early Case Administration Motions (Docket
              No. 28).
17
18
             on each party listed below in the following manner:
19
         [X] by Federal Express Priority Overnight delivery upon the parties as set forth on Exhibit
20
        6, attached hereto,
21
22
23      On the 31st day of July, 2020, I caused to be served the following document(s):
24
             Emergency Motion for Order Determining Adequate Assurance of Payment for Utility
25            Services (Docket No. 20); and
26
             Notice of Hearing on Debtors’ Emergency Early Case Administration Motions (Docket
27            No. 28).
28

Case: 20-30604     Doc# 30    Filed: 08/03/20     Entered: 08/03/20 14:31:22  Page 3 of
                                                                         CERTIFICATE OF SERVICE
                                           34
 1         on each party listed below in the following manner:

 2       [X] by Federal Express Priority Overnight delivery upon the parties as set forth on Exhibit
 3      7, attached hereto,
 4
        and
 5
        [X] by US Priority Mail Express delivery upon the parties as set forth on Exhibit 8, attached
 6
        hereto.
 7
 8
 9      I declare under penalty of perjury under the laws of the State of New York and the United
10    States of America that the foregoing is true and correct, and that this declaration was
11    executed on August 3, 2020, Brooklyn, New York.
12
13
14                                                      /s/ Edward A. Calderon
                                                        Edward A. Calderon
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case: 20-30604    Doc# 30     Filed: 08/03/20     Entered: 08/03/20 14:31:22  Page 4 of
                                                                         CERTIFICATE OF SERVICE
                                           34
                               EXHIBIT 1




Case: 20-30604   Doc# 30   Filed: 08/03/20   Entered: 08/03/20 14:31:22   Page 5 of
                                        34
                                                          Professional Financial Investors, Inc., et al
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 1 of 4                                                                                                                    07/31/2020 10:34:10 PM
000058P001-1458S-001                   000072P001-1458S-001                         000076P001-1458S-001              000077P001-1458S-001
ACHSEN, JACQUES                        BAGATELOS REVOCABLE TRUST                    BAGATELOS, KAREN C                BAGATELOS, MICHAEL
124 PINE ST                            PETER A BAGATELOS AND ANNE MH                732 CHEVERY ST                    185 TOPAZ WAY
SAN ANSELMO CA 94960                   105 SHOOTING STAR ISLE                       SAN FRANCISCO CA 94131            SAN FRANCISCO CA 94131
DRSAHIB108@YAHOO.COM                   FOSTER CITY CA 94404                         KAREN.BAGATELOS@UCSF.EDU          BAGS2@FLASH.NE
                                       PABLAWYER@AOL.COM




000044P001-1458S-001                   000048P001-1458S-001                         000036P001-1458S-001              000032P001-1458S-001
BAILEY, ROBERT W                       BAUE, MARKUS GREER                           BAUER, SHIRLEY                    BELLINE, CARL F
900 FIRST ST                           12 JUNE CT                                   14908 BARNWALL                    9 PACIFIC DR
SEBASTOPOL CA 95472                    FAIRFAX CA 94930                             LAMIRADA CA 90638                 NOVATO CA 94949
TRIALBYDESIGN@SBCGLOBAL.NET            MARKUSBAUE@GMAIL.COM                         JENNYB103@HOTMAIL.COM             CBELLINI@COMCAST.NET




000075P001-1458S-001                   000070P001-1458S-001                         000063P001-1458S-001              000085P001-1458S-001
BERNS, CRISTOPHER                      BERNS, JOSHUA                                BESHARAT ZADEH, JEAN CLAUDE       BLACK, SHANE
9321 168TH PL NE                       2159 CANTALIER                               14 BLVD AUGUSTE BLANQUI           359 WILSON WAY
REDMOND WA 98052                       SACRAMENTO CA 95815                          PARIS 75013                       LARKSPUR CA 94939
CABERNS@GMAIL.COM                      JOSH.BERNS@SBCGLOBAL.NET                     FRANCE                            SB@SHANE.BLACK
                                                                                    ABESHARAT@VOILA.FR




000088P001-1458S-001                   000049P001-1458S-001                         000054P001-1458S-001              000064P001-1458S-001
BOSY, KIAH                             BUCK, KELLI W                                CARROLL, JON                      CHASE, STUART AND REGINA
PO BOX 921                             14 CYPRESS AVE                               1766 SANDERS RD                   1025 LEA DR
FAIRFAX CA 94978                       KENTFIELD CA 94904                           SEBASTOPOL CA 95472               SAN RAFAEL CA 94903
DIVADESIGN108@GMAIL.COM                KELLIBARBER@OUTLOOK.COM                      JONCARROLL707@GMAIL.COM           S.CHASE@DOTTOGLASS.COM




000064P001-1458S-001                   000066P001-1458S-001                         000066P001-1458S-001              000094P001-1458S-001
CHASE, STUART AND REGINA               CHENG, FUTUNG                                CHENG, FUTUNG                     DEROSS, JR, ROBERT N SON
1025 LEA DR                            1190 NEILSON ST                              1190 NEILSON ST                   5061 TESORO WAY
SAN RAFAEL CA 94903                    ALBANY CA 94706                              ALBANY CA 94706                   EL DORADO HILLS CA 95760
STUARTCHASE48@GMAIL.COM                FUTUNG@CHENGDESIGN.COM                       WINNIE@TEANCE.COM                 COMPBOB@SBCGLOBAL.NET




000042P001-1458S-001                   000097P001-1458S-001                         000038P001-1458S-001              000038P001-1458S-001
DEROSS, ROBERT                         DURST TRUST, MARY                            GANGAJI FOUNDATION, THE           GANGAJI FOUNDATION, THE
5061 TESORO WAY                        313 KENSINGTON COMMONS                       364 HELMAN ST                     364 HELMAN ST
EL DORADO HILLS CA 95762               LIVERMORE CA 94551                           ASHLAND OR 97520                  ASHLAND OR 97520
COMPBOB@SBCGLOBAL.NET                  MARYKAYDURST@GMAIL.COM                       ELI@LEELA.ORG                     BARBARA@GANGAJI.ORG




                              Case: 20-30604      Doc# 30         Filed: 08/03/20    Entered: 08/03/20 14:31:22   Page 6 of
                                                                               34
                                                                      Professional Financial Investors, Inc., et al
                                                                                   Electronic Mail
                                                                                    Exhibit Pages
Page # : 2 of 4                                                                                                                                      07/31/2020 10:34:10 PM
000052P001-1458S-001                             000037P001-1458S-001                            000030P001-1458S-001                    000028P001-1458S-001
GARCIA, A ANGELICA                               GREENBERG, BARRY                                GREIDANUS, ERIC                         GREIDANUS, PAUL
252 S MENTOR AVE #5                              17441 N 77TH ST                                 15887 AVE # 264                         1114 VISTA DEL LAGO
PASADENA CA 91106                                SCOTTSDALE AZ 85255                             VISALIA CA 93292                        SAN LUIS OBISPO CA 93405
ANGELICAGARCIA200@GMAIL.COM                      BARRY.GREENBERG.TABLET@GMAIL.COM                ERIC@CALFTECH.NET                       PAUL@CALFTECH.NET




000047P001-1458S-001                             000050P001-1458S-001                            000061P001-1458S-001                    000061P001-1458S-001
HARARI, LESLIE                                   IACOVETTO, VICTORIA                             JAMES, GLENN                            JAMES, GLENN
43 LADERMAN LN                                   320 SCHOOL RD                                   200 KULALANI DR                         200 KULALANI DR
GREENBRAE CA 94904                               NOVATO CA 94945                                 KULA HI 96790                           KULA HI 96790
LESLIEHARARI@YAHOO.COM                           VICTORIAKATY@GMAIL.COM                          GJAMES@PDC.ORG                          GJWEATHER@HOTMAIL.COM




000087P001-1458S-001                             000087P001-1458S-001                            000025P001-1458S-001                    000062P001-1458S-001
JAVIER FAMILY TRUST 2006 (ARTHUR AND LAURIE)     JAVIER FAMILY TRUST 2006 (ARTHUR AND LAURIE)    JOHN A VOS,ESQ                          KERR, TRUSTEE OF THE JAMES A KERR LIVING
27 OLIVE ST                                      27 OLIVE ST                                     1430 LINCOLN AVE                        TRUST DATED JANUARY 27,2015, JAMES A
NOVATO CA 94945                                  NOVATO CA 94945                                 SAN RAFAEL CA 94901                     PO BOX 679
JAVIERSABROAD@YAHOO.COM                          LAURIEJAVIER@YAHOO.COM                          INVALIDEMAILECFONLY@GMAIL.COM           REDWOOD VALLEY CA 95470
                                                                                                                                         JKERR@PACIFIC.NET




000092P001-1458S-001                             000095P001-1458S-001                            000056P001-1458S-001                    000082P001-1458S-001
KLEIN, MINDY                                     KRADJANCRONIN, LAURA                            LARUSSO, THOMAS J REVOCABLE TRUST       LERNER REVOCABLE TRUST
PO BOX 801                                       58 CLUB VIEW DR                                 295 LUGO RD                             KEVIN P SHAMBROOK AND FRANCES H
FAIRFAX CA 94978                                 NOVATO CA 94949                                 PALM SPRINGS CA 92262                   2625 BROOKS AVE
MINDIADEVI@GMAIL.COM                             LAURAMICKEY@ATT.NET                             TLARGO13@AOL.COM                        EL CERRITO CA 94530
                                                                                                                                         FRANCES.LERNER@GMAIL.COM




000068P001-1458S-001                             000045P001-1458S-001                            000051P001-1458S-001                    000051P001-1458S-001
LEVINE, WILLIAM                                  LIZAK, ALFRED AND MAUREEN                       MAENDL, SYLVIA                          MAENDL, SYLVIA
IRA SVC TRAD #515012                             PO BOX 638                                      2025 HAWTHORNE TER                      2025 HAWTHORNE TER
2 SNOWDEN LN                                     PT. REYES STATION CA 94956                      NOVATO CA 94945                         NOVATO CA 94945
FAIRFAX CA 94930                                 ABAYVIEW@EARTHLINK.NET                          SYLVIADREAM@GMAIL.COM                   SYLVIAMAENDL@ATT.NET
WLEVINE@SSCINC.COM




000040P001-1458S-001                             000043P001-1458S-001                            000065P001-1458S-001                    000041P001-1458S-001
MAHRER, GREG                                     MAYGINNES, JOHN IRA SVC TRAD 586560             MCCARTNEY, FRANCESCA                    MCDUFFIE, BARBARA OR WCLINTON
10300 MOONSHINE RD                               PO BOX 100                                      338 COUNTYVIEW DR                       23 MAPLEWOOD DR
SEBASTOPOL CA 95472                              POTTER VALLEY CA 95469                          MILL VALLEY CA 94941                    SAN RAFAEL CA 94901
GLIMMARS@GMAIL.COM                               DARSHANJI@MSN.COM                               M@QLMCONSULTING.COM                     CLINTMCDUFFIE@COMCAST.NET




                                        Case: 20-30604       Doc# 30           Filed: 08/03/20    Entered: 08/03/20 14:31:22         Page 7 of
                                                                                            34
                                                               Professional Financial Investors, Inc., et al
                                                                            Electronic Mail
                                                                             Exhibit Pages
Page # : 3 of 4                                                                                                                                  07/31/2020 10:34:10 PM
000073P001-1458S-001                    000035P001-1458S-001                             000080P001-1458S-001                        000098P001-1458S-001
MOLINO FAMILY TRUST 2014                MOORE, BRUCE R                                   MOORE, ELIZABETH                            MUNSELL SUKI AND RUSSELL
47 THALIA ST                            PO BOX 103                                       IRA SVC #726874                             524 SAN ANSELMO AVE
MILL VALLEY CA 94941                    MENDOCINO CA 95460                               13 BAYTREE LN                               #222
RDOCMOLINO@GMAIL.COM                    BRMOORE@MCN.ORG                                  SAN ANSELMO CA 94960                        SAN ANSELMO CA 94960
                                                                                         ELIZABETH.C.MOORE@SBCGLOBAL.NET             DRSUKI@ME.COM




000098P001-1458S-001                    000046P001-1458S-001                             000089P001-1458S-001                        000001P001-1458S-001
MUNSELL SUKI AND RUSSELL                NEWMARK, IRENE                                   NOBLE, H ROBERT                             OFFICE OF THE UNITED STATES TRUSTEE
524 SAN ANSELMO AVE                     2215 R MARKET ST # 108                           60 ORA WAY #203                             CAMERON M GULDEN
#222                                    SAN FRANCISCO CA 94114                           SAN FRANCISCO CA 94131                      300 BOOTH ST.,RM 3009
SAN ANSELMO CA 94960                    IRENENEWMARK@YAHOO.COM                           HROBERTNOBLE@GMAIL.COM                      RENO NV 89509
RUSSELLMUNSELL@ME.COM                                                                                                                CAMERON.M.GULDEN@USDOJ.GOV




000059P001-1458S-001                    000067P001-1458S-001                             000067P001-1458S-001                        000053P001-1458S-001
OLIVA, MARILYN                          PACHULSKI STANG ZIEHL & JONES LLP                PACHULSKI STANG ZIEHL & JONES LLP           PAOLELLA TRUSTEE, LIANA OF THE
312 WARREN ST                           DEBRA I GRASSGREEN; JOHN D FIERO                 DEBRA I GRASSGREEN; JOHN D FIERO            LIANA PAOLELLA REVOCABLE TRUST
BROOKLYN NY 11201                       150 CALIFORNIA ST/.15TH FLOOR                    150 CALIFORNIA ST/.15TH FLOOR               DTD 612007
MARILYN.OLIVA11201@GMAIL.COM            SAN FRANCISCO CA 94111-4500                      SAN FRANCISCO CA 94111-4500                 9 MOSSWOOD CT
                                        DGRASSGREEN@PSZJLAW.COM                          JFIERO@PSZJLAW.COM                          NOVATO CA 94947
                                                                                                                                     LPAOLELLA@GMAIL.COM


000027P001-1458S-001                    000083P001-1458S-001                             000039P001-1458S-001                        000099P001-1458S-001
PARDI REVOCABLE TRUST                   PEASLEE, CLAIRE                                  REYNOLDS, JULIE                             ROSTAD, JANET
(SAMARA AND DANIEL PARDI)               PO BOX 282 PT                                    2050 GOODPASTURE LOOP # 12                  TTEE JANET ROSTAD REVOCABLE TRUST U/A 5/24/12
51 WALNUT AVE                           REYES STATION CA 94956                           EUGENE OR 97401                             1090 BE MARIN KEYS BLVD
MILL VALLEY CA 94941                    COASTLIVEOAK@GMAIL.COM                           JULIEREYNOLDS444@GMAIL.COM                  NOVATO CA 94949-5335
SAMARAPARDI@GMAIL.COM                                                                                                                JANETAROSTAD@GMAIL.COM




000093P001-1458S-001                    000033P001-1458S-001                             000031P001-1458S-001                        000096P001-1458S-001
RUBENZAHL, JOEL                         SCAGLIOLA TRUST, JAMES R                         SELLS, BAHIRA CINEMAIE, TTEE OF THE         SHELTON, DOMINIQUE
IRA SVC TRAD #732345                    1030 WESTERN AVE                                 BAHIRA CINEMAIE SELLS TRUST DTD 72115       PO BOX 1849
3159 LEWISTON AVE                       PETALUMA CA 94952                                19 PEACOCK DR                               KIHEI HI 96753
BERKELEY CA 94705                       W6WR@COMCAST.NET                                 SAN RAFAEL CA 94901                         108DOMINIQUE@GMAIL.COM
JOERUBENZAHL@GMAIL..COM                                                                  FARDLIL@YAHOO.COM




000057P001-1458S-001                    000069P001-1458S-001                             000024P001-1458S-001                        000081P001-1458S-001
STAFFORD, WANDA                         TRAUTE B JONES                                   TRI COUNTIES BANK LEGAL DEPARTMENT          TRIMBLE, JOHN A OR KATHRYN
150 CALUMET AVE                         LYNDA J ZAHN ZAHN 2018 TRUST                     MARK H ATKINS                               235 MAIN BURFORDVILLE ST
SAN ANSELMO CA 94960                    249 MARINDA DR                                   POST OFFICE BOX 992570                      BURFORDVILLE MO 63739
WANDA@WANDASTAFFORD.COM                 FAIRFAX CA 94930                                 REDDING CA 96099-2570                       JATKAT@HOTMAIL.COM
                                        LYNDA@MARINDAHEIGHTS.COM                         LEGALSERVICES@TCBK.COM




                               Case: 20-30604        Doc# 30           Filed: 08/03/20    Entered: 08/03/20 14:31:22             Page 8 of
                                                                                    34
                                                                 Professional Financial Investors, Inc., et al
                                                                              Electronic Mail
                                                                               Exhibit Pages
Page # : 4 of 4                                                                                                                     07/31/2020 10:34:10 PM
000029P001-1458S-001                      000034P001-1458S-001                          000071P001-1458S-001             000055P001-1458S-001
TULS, JACK G                              TURNER, JON ANTHONY                           WALDRON, TRISHA                  ZALUNARDO, GINO N AND DENICE M
66 BRUSSELS CT                            902 OTIS DR                                   9 GERSTLE CT                     2033 BUCKEYE RD
VISALIA CA 93277                          ALAMEDA CA 94501                              SAN RAFAEL CA 94901              WILLITS CA 95490-8485
JACKGTULS@GMAIL.COM                       TURNER@NYU.EDU                                TRISHAWALDRON@COMCAST.NET        GINONZALUNARDO@ICLOUD.COM




000074P001-1458S-001                      000079P001-1458S-001
ZIFF REVOCABLE INTERVIVOS TRUST, ALAN W   ZIFF, EUGENE
2349 HILLTOP CT                           2349 HILLTOP CT
SANTA ROSA CA 95404                       SANTA ROSA CA 95404
WIZARDOFAWZ@HOTMAIL.COM                   WIZARDOFAWZ@HOTMAIL.COM




                          Case: 20-30604
               Records Printed  : 78                  Doc# 30         Filed: 08/03/20   Entered: 08/03/20 14:31:22   Page 9 of
                                                                                   34
                               EXHIBIT 2




Case: 20-30604   Doc# 30   Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 10 of
                                         34
                                                                   Professional Financial Investors, Inc., et al
                                                                               Federal Express
                                                                                 Exhibit Pages
Page # : 1 of 3                                                                                                                           07/31/2020 10:33:25 PM
000058P001-1458S-001                        000072P001-1458S-001                         000076P001-1458S-001               000077P001-1458S-001
ACHSEN, JACQUES                             BAGATELOS REVOCABLE TRUST                    BAGATELOS, KAREN C                 BAGATELOS, MICHAEL
124 PINE ST                                 PETER A BAGATELOS AND ANNE MH                732 CHEVERY ST                     185 TOPAZ WAY
SAN ANSELMO CA 94960                        105 SHOOTING STAR ISLE                       SAN FRANCISCO CA 94131             SAN FRANCISCO CA 94131
                                            FOSTER CITY CA 94404




000044P001-1458S-001                        000048P001-1458S-001                         000036P001-1458S-001               000032P001-1458S-001
BAILEY, ROBERT W                            BAUE, MARKUS GREER                           BAUER, SHIRLEY                     BELLINE, CARL F
900 FIRST ST                                12 JUNE CT                                   14908 BARNWALL                     9 PACIFIC DR
SEBASTOPOL CA 95472                         FAIRFAX CA 94930                             LAMIRADA CA 90638                  NOVATO CA 94949




000075P001-1458S-001                        000070P001-1458S-001                         000063P001-1458S-001               000085P001-1458S-001
BERNS, CRISTOPHER                           BERNS, JOSHUA                                BESHARAT ZADEH, JEAN CLAUDE        BLACK, SHANE
9321 168TH PL NE                            2159 CANTALIER                               14 BLVD AUGUSTE BLANQUI            359 WILSON WAY
REDMOND WA 98052                            SACRAMENTO CA 95815                          PARIS 75013                        LARKSPUR CA 94939
                                                                                         FRANCE




000049P001-1458S-001                        000054P001-1458S-001                         000064P001-1458S-001               000066P001-1458S-001
BUCK, KELLI W                               CARROLL, JON                                 CHASE, STUART AND REGINA           CHENG, FUTUNG
14 CYPRESS AVE                              1766 SANDERS RD                              1025 LEA DR                        1190 NEILSON ST
KENTFIELD CA 94904                          SEBASTOPOL CA 95472                          SAN RAFAEL CA 94903                ALBANY CA 94706




000004P001-1458S-001                        000005P001-1458S-001                         000094P001-1458S-001               000042P001-1458S-001
COMMODITY FUTURES TRADING COMMISSION        DEPT OF HOUSING AND URBAN DEVELOPMENT        DEROSS, JR, ROBERT N SON           DEROSS, ROBERT
THREE LAFAYETTE CENTER                      OFFICE OF REGIONAL COUNSEL                   5061 TESORO WAY                    5061 TESORO WAY
1155 21ST ST NW                             ONE SANSOME ST                               EL DORADO HILLS CA 95760           EL DORADO HILLS CA 95762
WASHINGTON DC 20581                         STE 1200
                                            SAN FRANCISCO CA 94104



000097P001-1458S-001                        000026P001-1458S-001                         000038P001-1458S-001               000052P001-1458S-001
DURST TRUST, MARY                           FRENCH LYON TANG, A PROFESSIONAL CORP        GANGAJI FOUNDATION, THE            GARCIA, A ANGELICA
313 KENSINGTON COMMONS                      PATRICIA H LYON,ESQ                          364 HELMAN ST                      252 S MENTOR AVE #5
LIVERMORE CA 94551                          1990 N CALIFORNIA BLVD.,STE 300              ASHLAND OR 97520                   PASADENA CA 91106
                                            WALNUT CREEK CA 94596




000037P001-1458S-001                        000030P001-1458S-001                         000028P001-1458S-001               000047P001-1458S-001
GREENBERG, BARRY                            GREIDANUS, ERIC                              GREIDANUS, PAUL                    HARARI, LESLIE
17441 N 77TH ST                             15887 AVE # 264                              1114 VISTA DEL LAGO                43 LADERMAN LN
SCOTTSDALE AZ 85255                         VISALIA CA 93292                             SAN LUIS OBISPO CA 93405           GREENBRAE CA 94904




                                   Case: 20-30604        Doc# 30       Filed: 08/03/20 Entered: 08/03/20 14:31:22      Page 11 of
                                                                                     34
                                                                      Professional Financial Investors, Inc., et al
                                                                                  Federal Express
                                                                                    Exhibit Pages
Page # : 2 of 3                                                                                                                                              07/31/2020 10:33:25 PM
000050P001-1458S-001                           000061P001-1458S-001                         000087P001-1458S-001                                000025P001-1458S-001
IACOVETTO, VICTORIA                            JAMES, GLENN                                 JAVIER FAMILY TRUST 2006 (ARTHUR AND LAURIE)        JOHN A VOS,ESQ
320 SCHOOL RD                                  200 KULALANI DR                              27 OLIVE ST                                         1430 LINCOLN AVE
NOVATO CA 94945                                KULA HI 96790                                NOVATO CA 94945                                     SAN RAFAEL CA 94901




000095P001-1458S-001                           000009P001-1458S-001                         000056P001-1458S-001                                000082P001-1458S-001
KRADJANCRONIN, LAURA                           LABOR COMMISSIONER                           LARUSSO, THOMAS J REVOCABLE TRUST                   LERNER REVOCABLE TRUST
58 CLUB VIEW DR                                STATE OF CALIFORNIA                          295 LUGO RD                                         KEVIN P SHAMBROOK AND FRANCES H
NOVATO CA 94949                                1515 CLAY ST                                 PALM SPRINGS CA 92262                               2625 BROOKS AVE
                                               ROOM 801                                                                                         EL CERRITO CA 94530
                                               OAKLAND CA 94612



000068P001-1458S-001                           000010P001-1458S-001                         000051P001-1458S-001                                000040P001-1458S-001
LEVINE, WILLIAM                                LEWIS MALDONADO US EPA                       MAENDL, SYLVIA                                      MAHRER, GREG
IRA SVC TRAD #515012                           REGION 9 BANKRUPTCY CONTACT                  2025 HAWTHORNE TER                                  10300 MOONSHINE RD
2 SNOWDEN LN                                   OFFICE OF REGIONAL COUNSEL ORC-3             NOVATO CA 94945                                     SEBASTOPOL CA 95472
FAIRFAX CA 94930                               75 HAWTHRONE ST
                                               SAN FRANCISCO CA 94105



000065P001-1458S-001                           000041P001-1458S-001                         000091P001-1458S-001                                000073P001-1458S-001
MCCARTNEY, FRANCESCA                           MCDUFFIE, BARBARA OR WCLINTON                MERIDIAN COMMERCIAL                                 MOLINO FAMILY TRUST 2014
338 COUNTYVIEW DR                              23 MAPLEWOOD DR                              711 GRAND AVE                                       47 THALIA ST
MILL VALLEY CA 94941                           SAN RAFAEL CA 94901                          STE 290                                             MILL VALLEY CA 94941
                                                                                            SAN RAFAEL CA 94901




000080P001-1458S-001                           000098P001-1458S-001                         000046P001-1458S-001                                000089P001-1458S-001
MOORE, ELIZABETH                               MUNSELL SUKI AND RUSSELL                     NEWMARK, IRENE                                      NOBLE, H ROBERT
IRA SVC #726874                                524 SAN ANSELMO AVE                          2215 R MARKET ST # 108                              60 ORA WAY #203
13 BAYTREE LN                                  #222                                         SAN FRANCISCO CA 94114                              SAN FRANCISCO CA 94131
SAN ANSELMO CA 94960                           SAN ANSELMO CA 94960




000001P001-1458S-001                           000059P001-1458S-001                         000067P001-1458S-001                                000053P001-1458S-001
OFFICE OF THE UNITED STATES TRUSTEE            OLIVA, MARILYN                               PACHULSKI STANG ZIEHL & JONES LLP                   PAOLELLA TRUSTEE, LIANA OF THE
CAMERON M GULDEN                               312 WARREN ST                                DEBRA I GRASSGREEN; JOHN D FIERO                    LIANA PAOLELLA REVOCABLE TRUST
300 BOOTH ST.,RM 3009                          BROOKLYN NY 11201                            150 CALIFORNIA ST/.15TH FLOOR                       DTD 612007
RENO NV 89509                                                                               SAN FRANCISCO CA 94111-4500                         9 MOSSWOOD CT
                                                                                                                                                NOVATO CA 94947



000027P001-1458S-001                           000012P001-1458S-001                         000039P001-1458S-001                                000078P001-1458S-001
PARDI REVOCABLE TRUST                          PUBLIC HEALTH SVC                            REYNOLDS, JULIE                                     ROHRBACH, ANNE H
(SAMARA AND DANIEL PARDI)                      US DEPT OF HEALTH AND HUMAN SVC              2050 GOODPASTURE LOOP # 12                          TTEE THE ANNIE ROHRBACH REVOCABLE TRUST
51 WALNUT AVE                                  RM 4A53 PARKLAWN BLDG                        EUGENE OR 97401                                     DTD MAY 26 2010
MILL VALLEY CA 94941                           5600 FISHERS LN                                                                                  2732 HOUSTON DR
                                               ROCKVILLE MD 20857                                                                               LOS OSOS CA 93402




                                      Case: 20-30604        Doc# 30        Filed: 08/03/20 Entered: 08/03/20 14:31:22                      Page 12 of
                                                                                         34
                                                                       Professional Financial Investors, Inc., et al
                                                                                   Federal Express
                                                                                     Exhibit Pages
Page # : 3 of 3                                                                                                                                         07/31/2020 10:33:25 PM
000099P001-1458S-001                            000093P001-1458S-001                         000090P001-1458S-001                          000060P001-1458S-001
ROSTAD, JANET                                   RUBENZAHL, JOEL                              SADA LIVING TRUST, CLYDE S                    SBS (MARGOT HOPE)
TTEE JANET ROSTAD REVOCABLE TRUST U/A 5/24/12   IRA SVC TRAD #732345                         460 NAVARO WAY                                3122 ARROWHEAD DR
1090 BE MARIN KEYS BLVD                         3159 LEWISTON AVE                            SAN JOSE CA 95134                             LOS ANGELES CA 90068
NOVATO CA 94949-5335                            BERKELEY CA 94705




000033P001-1458S-001                            000013P001-1458S-001                         000014P001-1458S-001                          000031P001-1458S-001
SCAGLIOLA TRUST, JAMES R                        SECRETARY OF STATE                           SECRETARY OF TREASURY                         SELLS, BAHIRA CINEMAIE, TTEE OF THE
1030 WESTERN AVE                                STATE OF CALIFORNIA                          1500 PENNSYLVANIA AVE                         BAHIRA CINEMAIE SELLS TRUST DTD 72115
PETALUMA CA 94952                               1500 11TH ST                                 WASHINGTON DC 20220                           19 PEACOCK DR
                                                SACRAMENTO CA 95814                                                                        SAN RAFAEL CA 94901




000015P001-1458S-001                            000057P001-1458S-001                         000069P001-1458S-001                          000081P001-1458S-001
SOCIAL SECURITY ADMINISTRATION                  STAFFORD, WANDA                              TRAUTE B JONES                                TRIMBLE, JOHN A OR KATHRYN
OFFICE OF GEN COUNSEL REGION IX                 150 CALUMET AVE                              LYNDA J ZAHN ZAHN 2018 TRUST                  235 MAIN BURFORDVILLE ST
160 SPEAR ST                                    SAN ANSELMO CA 94960                         249 MARINDA DR                                BURFORDVILLE MO 63739
STE 800                                                                                      FAIRFAX CA 94930
SAN FRANCISCO CA 94105-1545



000029P001-1458S-001                            000034P001-1458S-001                         000016P001-1458S-001                          000017P001-1458S-001
TULS, JACK G                                    TURNER, JON ANTHONY                          UNITED STATES DEPT OF VETERANS AFFAIRS        US DEPT OF EDUCATION
66 BRUSSELS CT                                  902 OTIS DR                                  REGIONAL COUNSEL                              BANKRUPTCY SECTION
VISALIA CA 93277                                ALAMEDA CA 94501                             1301 CLAY ST # 1300N                          50 BEALE ST
                                                                                             OAKLAND CA 94612-5209                         ROOM 9800
                                                                                                                                           SAN FRANCISCO CA 94105-1863



000018P001-1458S-001                            000019P001-1458S-001                         000084P001-1458S-001                          000071P001-1458S-001
US DEPT OF HEALTH AND HUMAN SVC                 US SECURITIES AND EXCHANGE COMMISSION        VELA, LAUREN PENSCO VE056                     WALDRON, TRISHA
OFFICE OF GEN COUNSEL                           BANKRUPTCY COUNSEL                           639 MAGNOLIA AVE                              9 GERSTLE CT
200 INDEPENDENCE SW                             444 SOUTH FLOWER ST                          LARKSPUR CA 94939                             SAN RAFAEL CA 94901
WASHINGTON DC 20201                             STE 900
                                                LOS ANGELES CA 90071-9591



000055P001-1458S-001                            000074P001-1458S-001                         000079P001-1458S-001
ZALUNARDO, GINO N AND DENICE M                  ZIFF REVOCABLE INTERVIVOS TRUST, ALAN W      ZIFF, EUGENE
2033 BUCKEYE RD                                 2349 HILLTOP CT                              2349 HILLTOP CT
WILLITS CA 95490-8485                           SANTA ROSA CA 95404                          SANTA ROSA CA 95404




                        Case: 20-30604                      Doc# 30         Filed: 08/03/20 Entered: 08/03/20 14:31:22                Page 13 of
           Records Printed : 79                                                           34
                               EXHIBIT 3




Case: 20-30604   Doc# 30   Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 14 of
                                         34
                                                         Professional Financial Investors, Inc., et al
                                                                    USPS Express Mail
                                                                        Exhibit Page
Page # : 1 of 1                                                                                                                              07/31/2020 10:33:46 PM
000088P001-1458S-001              000002P001-1458S-001                         000003P001-1458S-001                            000006P001-1458S-001
BOSY, KIAH                        CALIFORNIA DEPT OF TAX AND FEE ADMIN         CALIFORNIA FRANCHISE TAX BOARD                  EMPLOYMENT DEVELOPMENT DEPT
PO BOX 921                        ACCOUNT INFORMATION GROUP MIC 29             BANKRUPTCY SECTION MS A-340                     BANKRUPTCY UNIT MIC 92E
FAIRFAX CA 94978-                 PO BOX 942879                                PO BOX 2952                                     PO BOX 826880
                                  SACRAMENTO CA 94279                          SACRAMENTO CA 95812                             SACRAMENTO CA 94280




000007P001-1458S-001              000008P001-1458S-001                         000062P001-1458S-001                            000092P001-1458S-001
FRANCHISE TAX BOARD               INTERNAL REVENUE SVC                         KERR, TRUSTEE OF THE JAMES A KERR LIVING        KLEIN, MINDY
BANKRUPTCY SECTION MSA 340        PO BOX 7346                                  TRUST DATED JANUARY 27,2015, JAMES A            PO BOX 801
PO BOX 2952                       PHILADELPHIA PA 19101                        PO BOX 679                                      FAIRFAX CA 94978-
SACRAMENTO CA 95812                                                            REDWOOD VALLEY CA 95470-




000045P001-1458S-001              000043P001-1458S-001                         000035P001-1458S-001                            000086P001-1458S-001
LIZAK, ALFRED AND MAUREEN         MAYGINNES, JOHN IRA SVC TRAD 586560          MOORE, BRUCE R                                  OVERBEY REVOCABLE TRUST, SHARON L
PO BOX 638                        PO BOX 100                                   PO BOX 103                                      PO BOX 1114
PT. REYES STATION CA 94956-       POTTER VALLEY CA 95469-                      MENDOCINO CA 95460-                             MT. SHASTA CA 96067-




000083P001-1458S-001              000096P001-1458S-001                         000024P001-1458S-001
PEASLEE, CLAIRE                   SHELTON, DOMINIQUE                           TRI COUNTIES BANK LEGAL DEPARTMENT
PO BOX 282 PT                     PO BOX 1849                                  MARK H ATKINS
REYES STATION CA 94956-           KIHEI HI 96753-                              POST OFFICE BOX 992570
                                                                               REDDING CA 96099




                        Case: 20-30604        Doc# 30          Filed: 08/03/20 Entered: 08/03/20 14:31:22                 Page 15 of
           Records Printed : 15                                              34
                               EXHIBIT 4




Case: 20-30604   Doc# 30   Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 16 of
                                         34
                                                    Professional Financial Investors, Inc., et al
                                                                Federal Express
                                                                   Exhibit Page
Page # : 1 of 1                                                                                                        07/31/2020 10:39:12 PM
000293P001-1458A-001A            000295P001-1458A-001A                       000291P001-1458A-001A
FIRST FOUNDATION BANK            HERITAGE BANK OF COMMERCE                   POPPY BANK
18101 VON KARMAN STE 750         150 ALMADEN BLVD                            438 FIRST ST
IRVINE CA 92612                  SAN JOSE CA 95113-2010                      SANTA ROSA CA 95401




                       Case: 20-30604      Doc# 30           Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 17 of
          Records Printed : 3                                              34
                                                          Professional Financial Investors, Inc., et al
                                                                      Federal Express
                                                                        Exhibit Pages
Page # : 1 of 8                                                                                                              07/31/2020 10:46:24 PM
000124P001-1458A-001B             000270P001-1458A-001B                         000228P001-1458A-001B           000284P001-1458A-001B
ABBY BELL                         ADINA ARIANA BEAUMONT                         ALAN BLAVINS                    ALAN ZIFF
23 GENNESSEE ST                   10 ELFORD ST                                  2506 PATRA DR                   2349 HILLTOP CT
SAN FRANCISCO CA 94112            SAN RAFAEL CA 94901                           EL SOBRANTE CA 94803            SANTA ROSA CA 95404




000205P001-1458A-001B             000267P001-1458A-001B                         000179P001-1458A-001B           000235P001-1458A-001B
ANN KING SMITH                    ANN MARIE SANTANA                             ANNE ROHRBACH                   ARNOLD FLEMING
240 12TH ST                       92 PORTSMOUTH DR                              2732 HOUSTON DR                 25 GRENADIER DR
ARCATA CA 95521                   NOVATO CA 94949                               LOS OSOS CA 93402               MAHWAH, NJ 07430




000220P001-1458A-001B             000190P001-1458A-001B                         000147P001-1458A-001B           000177P001-1458A-001B
ARTHUR JAVIER                     AVRUM GOLDBERG                                BARRY FADEM                     BARRY NEMROW
27 OLIVE CT                       2501 WISCONSIN AVE NW 308                     920 DIABLO DR                   22 WEATHERBY CT
NOVATO CA 94945                   WASHINGTON DC 20007                           LAFAYETTE CA 94549              PETALUMA CA 94952




000137P001-1458A-001B             000215P001-1458A-001B                         000152P001-1458A-001B           000127P001-1458A-001B
BOBBI BERENS                      BURKE ZIMMERMAN                               C PETER GIBB                    CARL FRANKLIN
7516 BELLE VIEW AVE               13 BAYTREE LN                                 435 THORNTON WAY                550 SAN PEDRO COVE
SEBASTOPOL CA 95472               SAN ANSELMO CA 94960                          ASHLAND OR 97520                SAN RAFAEL CA 94901




000069P001-1458A-001B             000141P001-1458A-001B                         000150P001-1458A-001B           000156P001-1458A-001B
CAROLE LEVINE                     CHRISTINE CAMPBELL                            CHRISTINE GEIGER                CHRISTOPHER LEWIS
2139 JACKSON ST                   257 EDEN ROC DR                               1092 W CALIFORNIA AVE           151 CALLE BRAVO
SAN FRANCISCO CA 94115            SAUSALITO CA 94965                            MILL VALLEY CA 94941            PALM SPRINGS CA 92264




000242P001-1458A-001B             000133P001-1458A-001B                         000090P001-1458A-001B           000092P001-1458A-001B
CINDY MAHRER                      CLYDE SADA                                    COLIN HONESS                    CRAIG MICHEL
115 ANZA WAY                      460 NAVARO WAY                                430 6TH AVE                     10128 BUTTON WILLOW DR
SAN BRUNO CA 94066                SAN JOSE CA 95134                             SANTA CRUZ CA 95062             LAS VEGAS NV 89134




000080P001-1458A-001B             000144P001-1458A-001B                         000158P001-1458A-001B           000108P001-1458A-001B
CRIS BERNS                        CYNTHIA CLARKSON                              CYNTHIA MAXON                   DAN DODT
9321 168TH PL NE                  22 WOODDALE DR                                310 RODEO RD                    1556 REVERE AVE
REDMOND WA 98052                  PETALUMA CA 94952-2457                        ORMOND BEACH FL 32174           SAN FRANCISCO CA 94124




                         Case: 20-30604        Doc# 30        Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 18 of
                                                                            34
                                                            Professional Financial Investors, Inc., et al
                                                                        Federal Express
                                                                          Exhibit Pages
Page # : 2 of 8                                                                                                                07/31/2020 10:46:24 PM
000148P001-1458A-001B               000253P001-1458A-001B                         000266P001-1458A-001B           000196P001-1458A-001B
DANIEL FORER                        DARYL TRAN                                    DAVID RABB                      DAVID WERTHEIM
37 ROWE RANCH DR                    1001 PINE ST #307                             15 SAN MARCOS PL                4174 HANA HIGHWAY
NOVATO CA 94949                     SAN FRANCISCO CA 94109                        SAN RAFAEL CA 94901             HAIKU HI 96708




000233P001-1458A-001B               000135P001-1458A-001B                         000093P001-1458A-001B           000163P001-1458A-001B
DEBORAH HARVEY                      DIANE SOFFER                                  DONALD REGNER                   DONALD TRANT
243 CHAPMAN DR                      17351 SPRING TREE LN                          46 ILIAHI WAY                   5329 PIMLICO AVE
CORTE MADERA CA 94925               BOCA RATON FL 33487                           LAHAINA HI 96761                SACRAMENTO CA 95841-3819




000116P001-1458A-001B               000257P001-1458A-001B                         000126P001-1458A-001B           000258P001-1458A-001B
DOROTHY SCHOLAR                     DR JAMES ADAMS                                EILEEN DINGLE                   ELIOTT BLACKMAN
1686 HAMPTON AVE                    16 CYPRESS                                    306 CLUBHOUSE DR                2235 BEACH ST APT 102
REDWOOD CITY CA 94061               KENTFIELD CA 94904                            APTOS CA 95003                  SAN FRANCISCO CA 94123-4205




000262P001-1458A-001B               000204P001-1458A-001B                         000082P001-1458A-001B           000076P001-1458A-001B
ELIZABETH HUCHBERGER                ELIZABETH KILNER                              ELIZABETH MOORE                 ELIZABETH URY
2190 WASHINGTON ST #1204            491 SEQUOIA LN                                13 BAYTREE LN                   18 LAGOON RD
SAN FRANCISCO CA 94109              SEBASTOPOL CA 95472                           SAN ANSELMO CA 94960            BELVEDERE CA 94920




000104P001-1458A-001B               000107P001-1458A-001B                         000067P001-1458A-001B           000091P001-1458A-001B
ELKE REINHARDT                      EUGENE ZIFF                                   FERN JEFFCOAT                   FRANCES LERNER
371 EL FAISAN DR                    2349 HILLTOP CT                               820 BEL MARIN KEYS BLVD         2625 BROOKS AVE
SAN RAFAEL CA 94903                 SANTA ROSA CA 95404                           NOVATO CA 94949                 EL CERRITO CA 94530




000223P001-1458A-001B               000191P001-1458A-001B                         000222P001-1458A-001B           000187P001-1458A-001B
FRANK LANGE                         FREDRICK HEIMAN                               GAIL KROWECH                    GARY BERGER
11 SKYLARK DR #9                    1860 WEST KUIAHA RD                           699 ENSENADA AVE                279 14TH AVE
LARKSPUR CA 94939                   HAIKU HI 96708                                BERKELEY CA 94707               SAN FRANCISCO CA 94118




000070P001-1458A-001B               000276P001-1458A-001B                         000281P001-1458A-001B           000252P001-1458A-001B
GARY NADLER                         GAVIN ARCHBALD                                GRACE PURUSHA                   GRACE STELLA
29 IVERSON WAY                      1312 JEFFERSON AVE #3                         215 MAHIE PL                    26 CORNELL DR
PETALUMA CA 94952                   REDWOOD CITY CA 94062                         KIHEI HI 96753                  GREAT NECK NY 11020




                           Case: 20-30604        Doc# 30        Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 19 of
                                                                              34
                                                            Professional Financial Investors, Inc., et al
                                                                        Federal Express
                                                                          Exhibit Pages
Page # : 3 of 8                                                                                                                   07/31/2020 10:46:24 PM
000061P001-1458A-001B               000178P001-1458A-001B                         000121P001-1458A-001B              000122P001-1458A-001B
GREGORY ANTON                       H ROBERT NOBLE                                HANS PAUL VOGL                     HENRY BLACK
967 MIDPINE WAY                     60 ORA WAY #203                               12 MILLWOOD CT                     359 WILSON WAY
SEBASTOPOL CA 95472                 SAN FRANCISCO CA 94131                        SAN RAFAEL CA 94901                LARKSPUR CA 94939




000131P001-1458A-001B               000073P001-1458A-001B                         000112P001-1458A-001B              000203P001-1458A-001B
IAN NOAH                            IVORY SIDELL                                  JAI JOSEFS                         JAMES JACOBS
615 C ST                            31 FOREST LN                                  139 MEERNAA AVE                    16 E CRESCENT DR
SAN RAFAEL CA 94901                 SAN RAFAEL CA 94903                           FAIRFAX CA 94930                   SAN RAFAEL CA 94901




000231P001-1458A-001B               000105P001-1458A-001B                         000238P001-1458A-001B              000254P001-1458A-001B
JANET GOODMAN                       JANET ROSTAD                                  JANICE KAPLAN                      JANICE TWEEDY
153 HOMESTEAD BLVD                  1090 BEL MARIN KEYS BLVD                      88 CRYSTAL COVE CT                 222 ALDER RD
MILL VALLEY CA 94941                NOVATO CA 94949-5335                          RICHMOND CA 94804                  BOLINAS CA 94924




000139P001-1458A-001B               000166P001-1458A-001B                         000248P001-1458A-001B              000249P001-1458A-001B
JEANNE BUCKENS                      JEANNE WOODS                                  JEFFREY RANTA                      JEREMY REYNARD
6761 REDWOOD AVE                    4601 GUERNEVILLE RD                           801 SPRING ST                      22230 VARIAN WAY
SEBASTOPOL CA 95472                 SANTA ROSA CA 95401                           SAUSALITO CA 94965                 CUPERTINO CA 95014




000095P001-1458A-001B               000115P001-1458A-001B                         000138P001-1458A-001B              000277P001-1458A-001B
JILL WOLF                           JIM SCIARONI                                  JO ELLEN BRADLEY                   JO ELLEN BRADLEY
167 N ADAMS ST                      1090 BEL MARIN KEYS BLVD                      3060 SCOTT ST                      3060 SCOTT ST APT 101
EUGENE OR 97402-4203                NOVATO CA 94949                               SAN FRANCISCO CA 94123-3302        SAN FRANCISCO CA 94123-3302




000180P001-1458A-001B               000197P001-1458A-001B                         000217P001-1458A-001B              000117P001-1458A-001B
JOEL RUBENZAHL                      JOHN ALILOVICH                                JOHN HANKS                         JOHN SEAGO
3159 LEWISTON AVE                   103 MORRIS ST #G                              70 GANN WAY                        50 FRANSON RD
BERKELEY CA 94705                   SEBASTOPOL CA 95472                           NOVATO CA 94949                    PORT ANGELES WA 98362-9106




000183P001-1458A-001B               000079P001-1458A-001B                         000151P001-1458A-001B              000174P001-1458A-001B
JOHN TRIMBLE                        JOSHUA BERNS                                  JOYCE GERTLER                      JUDITH GOLDMAN
235 MAIN BURFORDVILLE ST            2159 CANTALIER ST                             4275 CASPER LITTLE LAKE RD         3434 FENWAY DR
BURFORDVILLE MO 63739               SACRAMENTO CA 95815                           MENDOCINO CA 95460                 SARASOTA FL 34232




                           Case: 20-30604        Doc# 30        Filed: 08/03/20 Entered: 08/03/20 14:31:22      Page 20 of
                                                                              34
                                                             Professional Financial Investors, Inc., et al
                                                                         Federal Express
                                                                           Exhibit Pages
Page # : 4 of 8                                                                                                                  07/31/2020 10:46:24 PM
000065P001-1458A-001B                000168P001-1458A-001B                         000278P001-1458A-001B            000225P001-1458A-001B
JUNE HENGST                          KAREN BAGATELOS                               KARIN KINSEY                     KATE PHILLIPS
334 LOWELL AVE                       732 CHEVERY ST                                2 YARRROW LN                     3363 MORCOM AVE
MILL VALLEY CA 94941                 SAN FRANCISCO CA 94131                        NOVATO CA 94947                  OAKLAND CA 94619




000186P001-1458A-001B                000085P001-1458A-001B                         000175P001-1458A-001B            000198P001-1458A-001B
KATHERINE BEDEIAN                    KATHLEEN CURRY                                KATHLEEN HEARN                   KATHY ALTMAN
9273 SKYLINE BLVD                    1422 CURTIS ST                                5430 BELLEVUE AVE                390 SOUTH MORNINGSUN AVE
OAKLAND CA 94611                     BERKELEY CA 94702                             LA JOLLA CA 92037                MILL VALLEY CA 94941




000189P001-1458A-001B                000261P001-1458A-001B                         000193P001-1458A-001B            000129P001-1458A-001B
KENNETH CHASSER                      KENNETH HALPERN                               KENNETH SILVERMAN                LARRY JOHNSEN
4454 HIGHLAD PK                      2034 KAUPAKALUA RD                            204 CALLE DE LA SELVA            139 SAVANNAH WAY
SARASOTA FL 34235                    HAIKU HI 96708                                NOVATO CA 94949                  WINDSOR CA 95492




000068P001-1458A-001B                000184P001-1458A-001B                         000153P001-1458A-001B            000229P001-1458A-001B
LAURA KRADJAN-CRONIN                 LAUREN VELA                                   LAURIE JACOBSON                  LESLIE CAMPBELL
58 CLUB VIEW DR                      639 MAGNOLIA AVE                              540 TERESA CT                    469 HILL ST
NOVATO CA 94949                      LARKSPUR CA 94939                             SEBASTOPOL CA 95472              SAN FRANCISCO CA 94114




000256P001-1458A-001B                000332P001-1458A-001B                         000181P001-1458A-001B            000251P001-1458A-001B
LEWIS WEISS                          LIANA PAOLELLA                                LINDA SCHULLER                   LINDA SHERWOOD
305 ROXAS ST                         426 TRL RIDGE PL                              77-WINGED FOOT DRIVE             523 22ND AVE
SANTA CRUZ CA 95062                  SANTA ROSA CA 95409                           LIVINGSTON NJ 07039              SAN FRANCISCO CA 94121




000087P001-1458A-001B                000209P001-1458A-001B                         000226P001-1458A-001B            000211P001-1458A-001B
LINDSAY DIVIRGILIO                   LORI SALTZMAN                                 LUNA BARON                       LYNNE SMITH
40 DEAN WAY                          390 SOUTH MORNINGSUN                          2627 MATTISON LN SPACE 29        46 BRET ST
FOLSOM CA 95630                      MILL VALLEY CA 94941                          SANTA CRUZ CA 95062              SAN RAFAEL CA 94901




000240P001-1458A-001B                000064P001-1458A-001B                         000146P001-1458A-001B            000224P001-1458A-001B
MAIA LAZAR                           MARCY DUBOVA                                  MARGUERITE COURTNEY              MARIA MOLINO
2435 IVANHOE DR                      1064 LOS GAMOS RD                             661 N HARRISON ST                47 THALIA ST
LOS ANGELES CA 90039-3210            SAN RAFAEL CA 94903-2519                      FORT BRAGG CA 95437-3122         MILL VALLEY CA 94941




                            Case: 20-30604        Doc# 30        Filed: 08/03/20 Entered: 08/03/20 14:31:22    Page 21 of
                                                                               34
                                                          Professional Financial Investors, Inc., et al
                                                                      Federal Express
                                                                        Exhibit Pages
Page # : 5 of 8                                                                                                                   07/31/2020 10:46:24 PM
000113P001-1458A-001B             000239P001-1458A-001B                         000259P001-1458A-001B                000098P001-1458A-001B
MARIAH MORELLI DAY                MARIE LAVIN                                   MARK FLEISCHMAN                      MARY DURST
475 EAST COTATI AVE               80 BAYPOINT DR                                4740 MISSION GORGE PL #601367        313 KENSINGTON COMMONS
COTATI CA 94931                   SAN RAFAEL CA 94901                           SAN DIEGO CA 92120                   LIVERMORE CA 94551




000155P001-1458A-001B             000247P001-1458A-001B                         000170P001-1458A-001B                000263P001-1458A-001B
MARY JORDAN                       MAY ROBERTS                                   MICHAEL BAGATELOS                    MICHAEL MAENDL
57 SALVATORE DR                   1490 MONTROSE DR                              185 TOPAZ WAY                        2 AUTUMN CT
NOVATO CA 94949                   SAN LEANDRO CA 94577                          SAN FRANCISCO CA 94131               NOVATO CA 94947




000268P001-1458A-001B             000130P001-1458A-001B                         000273P001-1458A-001B                000331P001-1458A-001B
MICHAEL SOMMER                    MIKE MCINNIS                                  MILDRED REFF                         MIMI JANISLAWSKI
702 WOOD SORREL DR                407 OAK PT CT                                 116 S 160 WEST                       521 VLG DR
PETALUMA CA 94954                 SANTA ROSA CA 95409                           JERMONE ID 83338                     EL CERRITO CA 94530




000221P001-1458A-001B             000157P001-1458A-001B                         000243P001-1458A-001B                000286P001-1458A-001B
MOSES KRAVITZ                     MURIEL MAHRER                                 NICHOLAS MCINNIS                     PAMELA GAFFNEY
11285 PUESTA DEL SOL              13577 MYREN DR                                407 OAK PT CT                        14100 PRAIRIE WAY
OAK VIEW CA 93022                 SARATOGA CA 95070                             SANTA ROSA CA 95409                  MENDOCINO CA 95460




000192P001-1458A-001B             000271P001-1458A-001B                         000199P001-1458A-001B                000169P001-1458A-001B
PAMELA HILT                       PATRICIA MINOLLI                              PETER BAGATELOS                      PETER BAGATELOS IRA
120 FOURTH ST STE 1071            ONE BRITTON CT                                105 SHOOTING STAR ISLE               105 SHOOTING STAR ISLE
PETALUMA CA 94953                 NOVATO CA 94947-2961                          FOSTER CITY CA 94404                 FOSTER CITY CA 94404




000111P001-1458A-001B             000264P001-1458A-001B                         000208P001-1458A-001B                000165P001-1458A-001B
PETER JANUARY                     PHYLLIS NARUM                                 PHYLLIS PAY                          PRISCILLA REGALADO
10 CORTE MADERA AVE               3004TH AVENUE S E                             1363 ROSE ST                         1630 BUTTE ST
CORTE MADERA CA 94925             DOUGLAS ND 58735                              BERKELEY CA 94702-1137               RICHMOND CA 94804-5214




000167P001-1458A-001B             000062P001-1458A-001B                         000084P001-1458A-001B                000143P001-1458A-001B
RAMIN AKHBARI                     RICHARD BELL                                  RICHARD BOUCK                        RICHARD CLARK TRUST (COLE)
210 MARIANNA WAY                  2519 EAST BEAVER LAKE DR SE                   774 MAYS BLVD                        6700 BERRYHILL CT
CAMPBELL CA 95008                 SAMMAMISH WA 98075                            INCLINE VILLAGE NV 89451             FORESTVILLE CA 95436




                         Case: 20-30604        Doc# 30          Filed: 08/03/20 Entered: 08/03/20 14:31:22      Page 22 of
                                                                              34
                                                               Professional Financial Investors, Inc., et al
                                                                           Federal Express
                                                                             Exhibit Pages
Page # : 6 of 8                                                                                                                              07/31/2020 10:46:24 PM
000088P001-1458A-001B                 000145P001-1458A-001B                          000287P001-1458A-001B                      000071P001-1458A-001B
RICHARD COLE                          RICHARD COLE                                   RICHARD LEE SHUE                           RICK PACHECO
6793 BERRYHILL CT                     6700 BERRYHILL CT                              135 YACHT CLUB CIR                         28425 EASTIN RD
FORESTVILLE CA 95436                  FORESTVILLE CA 95436                           NORTH REDINGTON BEACH FL 33708-1583        NEWMAN CA 95360




000285P001-1458A-001B                 000200P001-1458A-001B                          000097P001-1458A-001B                      000230P001-1458A-001B
ROBERT CORDOVA                        ROBERT DEROSS                                  ROBERT DEROSS JR                           ROBERT DISKINT
588 SOUTH ELISEO DR APT 23            5061 TESORO WAY                                4 SORREL LN                                867 RIVERVIEW RD
GREENBRAE CA 94904                    EL DORADO HILLS CA 95762                       SAN CARLOS CA 94070                        REXFORD NY 12148




000176P001-1458A-001B                 000114P001-1458A-001B                          000245P001-1458A-001B                      000288P001-1458A-001B
ROBERT MOLINO                         ROBERT PUTZI                                   ROBERTA MOLLOT                             ROBIN ALTMAN
47 THALIA ST                          381 MOUNTAIN VIEW AVE                          286 CORBIN PL APT 2 E                      3 AVOCET CT
MILL VALLEY CA 94941                  SAN RAFAEL CA 94901-1371                       BROOKLYN NY 11235                          NOVATO CA 94949




000086P001-1458A-001B                 000102P001-1458A-001B                          000227P001-1458A-001B                      000216P001-1458A-001B
ROGER DIVIRGILIO                      ROGER MILLER                                   RONALD BEICKERT                            SABRINA CHAW
102 CARSON CT                         105 PAPER MILL CREEK CT                        26 CORNELL DR                              279 14TH AVE
FOLSOM CA 95630                       MIDDLETOWN CA 95461                            GREAT NECK NY 11020                        SAN FRANCISCO CA 94118




000132P001-1458A-001B                 000218P001-1458A-001B                          000237P001-1458A-001B                      000244P001-1458A-001B
SALLY RONDIO                          SAM HILT                                       SARA KAMINS                                SASHA MCINNIS
4 MEADOW DR                           120 FOURTH ST STE 1071                         2 WHITING ST #2                            1000 DEWING AVE #308
LARKSPUR CA 94939-1523                PETALUMA CA 94953                              SAN FRANCISCO CA 94133                     LAFAYETTE CA 94549




000149P001-1458A-001B                 000077P001-1458A-001B                          000171P001-1458A-001B                      000219P001-1458A-001B
SCOTT FORER                           SCOTT VALENTINO                                SHANE BLACK                                SHIN JUNG HO
1720 SONOMA AVE                       91 PORTEOUS AVE                                359 WILSON WAY                             29065 EDEN SHORES DR
BERKELEY CA 94707                     FAIRFAX CA 94930                               LARKSPUR CA 94939                          HAYWARD CA 94545




000280P001-1458A-001B                 000210P001-1458A-001B                          000250P001-1458A-001B                      000195P001-1458A-001B
SOPHIE PHELPS                         STEPHANIE SANDERS                              STEPHANIE SANDERS                          STEPHEN TURER
1335 S FITCH MOUNTAIN RD              13100 BANNER LAVA CAP RD                       9797 E 32ND ST 659H                        381 GREENFIELD CIR
HEALDSBURG CA 95448                   NEVADA CITY CA 95959                           YUMA AZ 95959                              SANTA ROSA CA 95409




                             Case: 20-30604        Doc# 30         Filed: 08/03/20 Entered: 08/03/20 14:31:22              Page 23 of
                                                                                 34
                                                                   Professional Financial Investors, Inc., et al
                                                                               Federal Express
                                                                                 Exhibit Pages
Page # : 7 of 8                                                                                                                       07/31/2020 10:46:24 PM
000232P001-1458A-001B                     000089P001-1458A-001B                          000260P001-1458A-001B           000272P001-1458A-001B
STEVEN HALPERN                            STEVEN HOFFMAN                                 SUE FREEMAN                     SUKI MUNSELL
212 VAN TASSEL CT                         22230 VARIAN WAY                               760 BOLSANA DR                  524 SAN ANSELMO AVE 222
SAN ANSELMO CA 94960                      CUPERTINO CA 95014                             LAGUNA BEACH CA 92651           SAN ANSELMO CA 94960




000330P001-1458A-001B                     000201P001-1458A-001B                          000134P001-1458A-001B           000212P001-1458A-001B
SUKI MUNSELL                              SUSAN GROOMS                                   SUSAN SANDSON                   SUSAN SPRINGER
524 SAN ANSELMO AVE                       220 N ZAPATA HWY 11                            674 SANTA ROSA AVE              16 E CRESCENT DR
SAN ANSELMO CA 94960                      LAREDO TX 78043                                BERKELEY CA 94707               SAN RAFAEL CA 94901




000075P001-1458A-001B                     000213P001-1458A-001B                          000074P001-1458A-001B           000207P001-1458A-001B
SUSAN TOCH                                SUSAN TOCH                                     SUZANNE TEAL                    SYLVIA MAENDL
385 PINE HILL RD                          385 PINE HILL RD APT H                         4718 TEE VIEW CT                2025 HAWTHORNE TER
MILL VALLEY CA 94941                      MILL VALLEY CA 94941                           SANTA ROSA CA 95405-8756        NOVATO CA 94945




000123P001-1458A-001B                     000096P001-1458A-001B                          000125P001-1458A-001B           000289P001-1458A-001B
SYLVIA PALUGYAI HEBER DE LAZAR            TARESSA BELL                                   TERESA ANN CLARK                TERESA DEL GIORNO
922 CENTRO WAY                            4730 ALTA VISTA AVE                            519 GRANDVIEW RD                820 BAYSIDE
MILL VALLEY CA 94941                      SANTA ROSA CA 95404                            SEBASTOPOL CA 95472             NOVATO CA 94947




000194P001-1458A-001B                     000255P001-1458A-001B                          000282P001-1458A-001B           000283P001-1458A-001B
THEODORE REICH                            THOMAS VASCONCELLOS                            TIMOTHY SLAUGHTER               TOBY SYMINGTON
23 KATRINA LN                             3790 LAKE SHORE BLVD                           108 SE H ST UNIT 108            33 KNOLL RD
SAN ANSELMO CA 94960                      LAKE PORT CA 95453                             BENTONVILLE AR 72712            SAN ANSELMO CA 94960




000078P001-1458A-001B                     000081P001-1458A-001B                          000083P001-1458A-001B           000236P001-1458A-001B
TRACY ZELL-BENNETT                        TRAUTE JONES                                   TRISHA WALDRON                  VICKI LEE SHUE
1030 AMEND ST                             249 MARINDA DR                                 9 GERSTLE CT                    25 GRENADIER DR
PINOLE CA 94564                           FAIRFAX CA 94930                               SAN RAFAEL CA 94901             MAHWAH NJ 07430




000241P001-1458A-001B                     000110P001-1458A-001B                          000182P001-1458A-001B           000162P001-1458A-001B
VINCENT LEE-SHUE                          VIOLET HANADA                                  VIOLET SWANSON                  VIRGINIA PIERCE
20 NEWPORT PKWY UNIT 2607                 777 LE CONTE AVE                               150 EDWARD AVE                  1090 BEL MARIN KEYS BLVD
JERSEY CITY NJ 07310                      SAN FRANCISCO CA 94124                         SAN RAFAEL CA 94903             NOVATO CA 94949




                                 Case: 20-30604        Doc# 30         Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 24 of
                                                                                     34
                                                         Professional Financial Investors, Inc., et al
                                                                     Federal Express
                                                                       Exhibit Pages
Page # : 8 of 8                                                                                                             07/31/2020 10:46:24 PM
000063P001-1458A-001B            000202P001-1458A-001B                         000101P001-1458A-001B           000119P001-1458A-001B
WANDA BISHOP                     WILLIAM HUGHES JR                             WILLIAM LEVINE                  WILLIAM TENNANT
1232 FAIRLAWN CT                 11791 BARNETT VLY RD                          2 SNOWDEN LN                    2916 RUSSELL ST
WALNUT CREEK CA 94595-2874       SEBASTOPOL CA 95472                           FAIRFAX CA 94930                BERKELEY CA 94705




                       Case: 20-30604        Doc# 30         Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 25 of
          Records Printed : 200                                            34
                               EXHIBIT 5




Case: 20-30604   Doc# 30   Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 26 of
                                         34
                                                    Professional Financial Investors, Inc., et al
                                                               USPS Express Mail
                                                                   Exhibit Page
Page # : 1 of 1                                                                                                           07/31/2020 10:40:06 PM
000297P001-1458A-001A             000292P001-1458A-001A                     000296P001-1458A-001A             000294P001-1458A-001A
BANNER BANK                       CHASE                                     ORIX REAL ESTATE CAPITAL          PACIFIC WESTERN BANK
PO BOX 1117                       COMMERCIAL TERM LENDING                   PO BOX 846019                     PO BOX 131207
WALLA WALLA WA 99362              PO BOX 9176                               DALLAS TX 75284                   CARLSBAD CA 92013
                                  COPPELL TX 75019




000290P001-1458A-001A
TRI COUNTIES BANK
PO BOX 909
CHICO CA 95927-




                        Case: 20-30604      Doc# 30         Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 27 of
           Records Printed : 5                                            34
                                                          Professional Financial Investors, Inc., et al
                                                                     USPS Express Mail
                                                                         Exhibit Page
Page # : 1 of 1                                                                                                              07/31/2020 10:46:45 PM
000094P001-1458A-001B             000109P001-1458A-001B                         000164P001-1458A-001B           000140P001-1458A-001B
ANNA SALVADOR                     ANNE GREENFIELD                               BETH RASMUSSEN                  BYE FAMILY TRUST
PO BOX 70996                      PO BOX 162                                    PO BOX 141                      PO BOX 220
RICHMOND CA 94807-                BODEGA CA 94922                               KANEOHE HI 96744-               ALBION CA 95410-




000185P001-1458A-001B             000274P001-1458A-001B                         000159P001-1458A-001B           000066P001-1458A-001B
CAROL WILSON                      CHARLENE ALBANESE                             CHRIS MILLER                    CONNIE HOSHOR
PO BOX 330                        PO BOX 625                                    PO BOX 1985                     PO BOX 1223
GRATON CA 95444-                  LARKSPUR CA 94977-                            EL GRANADA CA 94018             PT. REYES STATION CA 94956-




000234P001-1458A-001B             000206P001-1458A-001B                         000269P001-1458A-001B           000106P001-1458A-001B
CONNIE HUCKABA                    DAVID LUSTIG                                  DAVID PURVIANCE                 DOMINIQUE SHELTON
PO BOX 110                        PO BOX 532                                    PO BOX 2345                     PO BOX 1849
MCCLOUD CA 96057-                 PESCADERO CA 94060                            SISTERS OR 97759-               KIHEI HI 96753-




000072P001-1458A-001B             000128P001-1458A-001B                         000161P001-1458A-001B           000246P001-1458A-001B
DOYLE PRATT                       GOLDEN GATE CENTER FOR SPIRITUAL LIVING       INGE MONTEITH                   JAYE ALISON MOSCARIELLO
PO BOX 78                         PO BOX 2847                                   POBOX 992                       PO BOX 848
PATAGONIA AZ 85624-               SAN ANSELMO CA 94979-                         KIHEI HI 96753-                 UKIAH CA 95482-




000275P001-1458A-001B             000099P001-1458A-001B                         000172P001-1458A-001B           000118P001-1458A-001B
JOHN ALTHUIZEN                    JUDITH FRIEDMAN                               KIAH BOSY                       MIKE SPITZER
PO BOX 621                        PO BOX 131                                    PO BOX 921                      PO BOX 1123
NOVATO CA 94948-                  SONOMA CA 95476-                              FAIRFAX CA 94978-               APTOS CA 95001-




000100P001-1458A-001B             000214P001-1458A-001B                         000173P001-1458A-001B           000142P001-1458A-001B
MINDIA KLEIN                      RACHELLE WINTERBOURNE                         RAMON DEANGELO                  REBECCA CERNICH
PO BOX 801                        PO BOX 369                                    PO BOX 606                      PO BOX 96
FAIRFAX CA 94978-                 STINSON BEACH CA 94970                        FOREST KNOLLS CA 94933-         LAGUNITAS CA 94938-




000279P001-1458A-001B             000188P001-1458A-001B                         000120P001-1458A-001B           000136P001-1458A-001B
SHARON OVERBEY                    STEPHEN CLARK                                 SUZANNE WHALEY                  WILLIAM TAYLOR
PO BOX 1114                       PO BOX 70996                                  PO BOX 473                      PO BOX 848
MT. SHASTA CA 96067-              RICHMOND CA 94807-                            BOLINAS CA 94924-               UKIAH CA 95482-




                        Case: 20-30604         Doc# 30        Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 28 of
           Records Printed : 28                                             34
                               EXHIBIT 6




Case: 20-30604   Doc# 30   Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 29 of
                                         34
                                                                    Professional Financial Investors, Inc., et al
                                                                                Federal Express
                                                                                   Exhibit Page
Page # : 1 of 1                                                                                                                                             07/31/2020 10:52:58 PM
000346P001-1458A-001C                           000338P001-1458A-001C                        000349P001-1458A-001C                              000347P001-1458A-001C
BROWN AND BROWN INSURANCE SVC OF                CALIFORNIA CAPITAL INSURANCE CO              COOPER AND MCCLOSKEY, INC,                         DEANS AND HOMER
CALIFORNIA, INC                                 2300 GDN RD                                  111 PINE ST                                        340 PINE ST
3697 MT DIABLO BLVD                             MONTEREY CA 93940                            STE 1350                                           SAN FRANCISCO CA 94104
STE 100                                                                                      SAN FRANCISCO CA 94111
LAFAYETTE CA 94549



000345P001-1458A-001C                           000340P001-1458A-001C                        000337P001-1458A-001C                              000344P001-1458A-001C
HALLMARK SPECIALTY INSURANCE CO                 INDIAN HARBOR INSURANCE CO                   MASSACHUSETTS BAY INSURANCE CO                     MONTEREY INSURANCE CO
TWO LINCOLN CTR LYNDON B JOHNSON FWY            70 SEAVIEW AVE                               444 LINCOLN ST                                     2300 GDN RD
STE 1100                                        STAMFORD CT 06902-6040                       WORCESTER MA 01653-0002                            MONTEREY CA 93940
DALLAS TX 75240-2345




000333P001-1458A-001C                           000342P001-1458A-001C                        000350P001-1458A-001C                              000343P001-1458A-001C
OHIO SECURITY INSURANCE CO                      REPUBLIC INDEMNITY CO OF CALIFORNIA          RT SPECIALTY,                                      SCOTTSDALE INSURANCE CO
175 BERKELEY ST                                 100 PINE ST                                  ONE EMBARCADERO CTR                                ONE NATIONWIDE PLZ
BOSTON MA 02116                                 14TH FL                                      27TH FL                                            COLUMBUS OH 43215
                                                SAN FRANCISCO CA 94111                       SAN FRANCISCO CA 94111




000348P002-1458A-001C                           000351P001-1458A-001C                        000336P001-1458A-001C                              000334P001-1458A-001C
SPECIALTY INSURANCE ADVANTAGE INC               THE COMMISSIONER OF INSURANCE OF             TRAVELERS CASUALTY AND SURETY CO OF AMERICA        TRAVELERS CASUALTY INSURANCE CO OF AMERICA
SPECIALTY PROGRAMS AND FACILITIES MANAGERS IN   THE STATE OF CALIFORNIA                      ONE TOWER SQUARE                                   ONE TOWER SQUARE
790 E COLORADO BLVD                             VIVIAN IMPERIAL                              HARTFORD CT 06183                                  HARTFORD CT 06183
STE 510                                         CTCORPORATION SYSTEM
PASADENA CA 91101                               818 WEST 7TH ST, STE 930
                                                LOS ANGELES CA 90017


000335P001-1458A-001C                           000339P001-1458A-001C
TRAVELERS PROPERTY CASUALTY CO OF AMERICA       WRIGHT NATIONAL FLOOD INSURANCE CO
ONE TOWER SQUARE                                801 94TH AVE NORTH
HARTFORD CT 06183                               STE 110
                                                ST. PETERSBURG FL 33702




                      Case: 20-30604                       Doc# 30           Filed: 08/03/20 Entered: 08/03/20 14:31:22                    Page 30 of
         Records Printed : 18                                                              34
                               EXHIBIT 7




Case: 20-30604   Doc# 30   Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 31 of
                                         34
                                            Professional Financial Investors, Inc., et al
                                                        Federal Express
                                                           Exhibit Page
Page # : 1 of 1                                                                                            07/31/2020 10:56:46 PM
000354P001-1458A-001D
MARIN MUNICIPAL WATER DISTRICT
220 NELLEN AVE
CORTE MADERA CA 94925




                      Case: 20-30604   Doc# 30   Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 32 of
         Records Printed : 1                                   34
                               EXHIBIT 8




Case: 20-30604   Doc# 30   Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 33 of
                                         34
                                                      Professional Financial Investors, Inc., et al
                                                                 USPS Express Mail
                                                                     Exhibit Page
Page # : 1 of 1                                                                                                         07/31/2020 10:57:06 PM
000355P001-1458A-001D            000359P001-1458A-001D                      000353P001-1458A-001D            000352P001-1458A-001D
COMCAST                          FRONTIER                                   MARIN SANITARY SVC               NORTH MARIN WATER DISTRICT PAYMENT
PO BOX 60533                     PO BOX 709                                 PO BOX 11117                     PROCESSING CENTER
CITY OF INDUSTRY CA 91716-       SOUTH WINDSOR CT 06074-                    SAN RAFAEL CA 94912-             PO BOX 511529
                                                                                                             LOS ANGELES CA 90051-




000059P001-1458A-001D            000356P001-1458A-001D                      000358P001-1458A-001D            000357P001-1458A-001D
PG AND E                         RECOLOGY SONOMA MARIN WASTE ZERO           SONOMA GARBAGE COLLECTORS        VALLEY OF THE MOON WATER DISTRICT
BOX 997300                       PO BOX 51216                               PO BOX 400                       PO BOX 280
SACRAMENTO CA 95899-             LOS ANGELES CA 90051-                      EL VERANO CA 95433-              EL VERANO CA 95433-




                       Case: 20-30604       Doc# 30        Filed: 08/03/20 Entered: 08/03/20 14:31:22   Page 34 of
          Records Printed : 8                                            34
